DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, and species wherein the tertiary amine other than imidazole is N-substituted morpholine, in the reply filed on 9/19/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al (US 2016/0024256).
As to claims 1, 2 and 7-10, Miyamoto discloses a polyimide precursor composition B-19 (see [0255], [0220] and Table 5, Example 19) which falls within the scope of the instant claims and therefore, the present claims are anticipated by Miyamoto. Specifically, Miyamoto’s polyimide precursor composition of Example 19 comprises:
a polyimide precursor (formed from BPDA and PMDA as dianhydride components)
an imidazole compound (“DMZ” which is 1,2-dimethylimidazole [0289]),
a tertiary amine compound other than imidazole (“MMO,” which is methyl morpholine [0288]; see also [0136] formula 3, showing an N-substitution), 
an aqueous solvent containing water, 
wherein a ratio of the number of moles of the imidazole compound (233.13 mmol DMZ) to the number of moles of a dianhydride component of the polyimide precursor (182.79 mmol PMDA +45.70 mmol BPDA = 228.49 mmol) is 233.13/228.49, i.e., 1.02, which falls within ranges recited in claims 1 and 2,
a ratio of the number of moles of the tertiary amine compound (233.13 mmol MMO) to the number of moles of the imidazole (233.13 mmol DMZ) is 233.13/233.13, i.e., 1, which falls within the ranges recited in claims 1 and 8,
and a content of the water is 100% by mass with respect to the aqueous solvent, which falls within the ranges recited in claims 1 and 7.
As to claims 3-6, the boiling point of DMZ is 204 C and the boiling point of MMO is 116 C, which satisfies the requirements of each of claims 3-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766